DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/18/2018 and 5/7/2019 were filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-16, 18, 20 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2015/0102224 A1) to Respini (hereinafter Respini) in view of the teachings of (US 2017/0023485 A1) to Stubbins et al.  (hereinafter Stubbins).
Respini is directed toward methods of testing to determine asphaltene stability.  Respini discloses at paragraph [0011] that the stability of a first sample to a second sample is compared.  Respini discloses at paragraph [0027] that the samples are compared by adding xylene or toluene to different samples and compare and test their solubility parameters up to the point of flocculation.  Respini discloses at paragraph [0028] that the solvent is added to the sample in a ratio of 20/80 to 50/50.  Respini discloses at paragraph [0029] that the solvent may be added in a step wise fashion until the solvent such as heptane is in excess and causes the asphaltenes to precipitate.  Respini discloses at paragraph [0029] that volume of added solvent is used to determine the asphaltene stability index in the measure fluid.  Respini discloses at paragraph [0030] that the test samples may be measured with a near infrared laser.  Respini discloses at paragraph [0039] that the stability of dispersibility of a component in the fluid containing asphaltene may be measured.   Respini discloses at paragraph [0042] that the stability of hydrocarbon fluid samples are tested before being centrifuged.  Respini discloses at paragraph [0042] that the flocculation peak is tested along with the asphaltene stability index.
Stubbins is directed toward a method and system of testing two or more hydrocarbon feed streams for asphaltenes for mixture compatibility.   Respin and Stubbins are both directed toward a method and system of testing two or more 
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Respin in view of the teachings of Stubbins to test multiple samples with different solvents to determine stability to prevent equipment damage that forms a prime facie case of obviousness that reads on claims 1-16, 18, 20 and 24-25.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.



7.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766